DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 11/17/2020.
Claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 11-14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 10 and 18 of U.S. Patent 10579363 B2. Although the claims at issue are not identical, they are not patentably distinct from each other; the following table has been constructed below to illustrate this.

Instant Application
US 10579363B2
1. A method comprising:
1. A method comprising:
recording, by a computing device, an instance of a virtual machine to generate a snapshot of the instance of the virtual machine;
taking, by the at least one processor, a snapshot of the instance of the virtual machine based on the virtual machine image with a list of installed software updates;








joining, by the computing device, a plurality of virtual machine images together to generate an image based on the recorded instance of the virtual machine; and
generate, by the at least one processor, a sealed master image based on the snapshot by:generating, by the at least one processor and based on the snapshot, a plurality of virtual machine master images associated with a plurality of Active Directory domains; andjoining, by the at least one processor, the plurality of virtual machine master images to generate the sealed master image; and




















providing, by the computing device, the image to a resource of a computing environment to trigger image upgrades on the resource.
cause to deploy, by the at least one processor, via the communication interface, to one or more policy managed devices, the sealed master image,wherein deploying the sealed master image to the one or more policy managed devices enables the one or more policy managed devices to implement image upgrades using the orchestrated update service.


















2. The method of claim 1, wherein each of the plurality of virtual machine images is associated with a domain.
1. A method comprising:generating, by the at least one processor and based on the snapshot, a plurality of virtual machine master images associated with a plurality of Active Directory domains; and










3. The method of claim 2, wherein the domain comprises an Active Directory domain.
1. A method comprising:generating, by the at least one processor and based on the snapshot, a plurality of virtual machine master images associated with a plurality of Active Directory domains; and










4. The method of claim 1, further comprising:prior to recording the instance of the virtual machine:provisioning, by the computing device, the instance of the virtual machine with a previous version of the image based on configuration information associated with the previous version of the image; andapplying, by the computing device, a plurality of software updates to the instance of the virtual machine.
1. A method comprising:provisioning, by the at least one processor, based on the configuration information, the instance of the virtual machine with the virtual machine image;causing to install, by the at least one processor, the plurality of software updates to the instance of the virtual machine;taking, by the at least one processor, a snapshot of the instance of the virtual machine based on the virtual machine image with a list of installed software updates;


























11. A computing platform, comprising:at least one processor;a communication interface communicatively coupled to the at least one processor; andmemory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
10. A computing platform, comprising:at least one processor;a communication interface communicatively coupled to the at least one processor; andmemory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
















record an instance of a virtual machine to generate a snapshot of the instance of the virtual machine;
take, by the at least one processor, a snapshot of the instance of the virtual machine based on the virtual machine image with a list of installed software updates;








join a plurality of virtual machine images together to generate an image based on the recorded instance of the virtual machine; and
generate, by the at least one processor, a sealed master image based on the snapshot by:generating, by the at least one processor and based on the snapshot, a plurality of virtual machine master images associated with a plurality of Active Directory domains; andjoining, by the at least one processor, the plurality of virtual machine master images to generate the sealed master image; and




















provide the image to a resource in a computing environment to trigger image upgrades on the resource.
cause to deploy, by the at least one processor, via the communication interface, to one or more policy managed devices, the sealed master image,wherein deploying the sealed master image to the one or more policy managed devices enables the one or more policy managed devices to implement image upgrades using the orchestrated update service.


















12. The computing platform of claim 11, wherein each of the plurality of virtual machine images is associated with a domain.
10. A computing platform, comprising:generating, by the at least one processor and based on the snapshot, a plurality of virtual machine master images associated with a plurality of Active Directory domains;










13. The computing platform of claim 12, wherein the domain comprises an Active Directory domain.
10. A computing platform, comprising:generating, by the at least one processor and based on the snapshot, a plurality of virtual machine master images associated with a plurality of Active Directory domains;










14. The computing platform of claim 11, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:prior to recording the instance of the virtual machine:provision the instance of the virtual machine with a previous version of the image based on configuration information associated with the previous version of the image; andapply a plurality of software updates to the instance of the virtual machine.
10. A computing platform, comprising:provision, by the at least one processor, based on the configuration information, the instance of the virtual machine with the virtual machine image;cause to install, by the at least one processor, the plurality of software updates to the instance of the virtual machine;take, by the at least one processor, a snapshot of the instance of the virtual machine based on the virtual machine image with a list of installed software updates;




























20. One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to:
18. One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to:










record an instance of a virtual machine to generate a snapshot of the instance of the virtual machine;
take a snapshot of the instance of the virtual machine based on the virtual machine image with a list of installed software updates;






join a plurality of virtual machine images together to generate an image based on the recorded instance of the virtual machine; and
generate a sealed master image based on the snapshot by:generating, by the at least one processor and based on the snapshot, a plurality of virtual machine master images associated with a plurality of Active Directory domains; andjoining, by the at least one processor, the plurality of virtual machine master images to generate the sealed master image; and


















provide the image to a resource in a computing environment to trigger image upgrades on the resource.
cause to deploy, via the communication interface, to one or more policy managed devices, the sealed master image,wherein deploying the sealed master image to the one or more policy managed devices enables the one or more policy managed devices to implement image upgrades using the orchestrated update service.


















Claims 1-4, 9-14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 8-9, 11-13, 18 and 20 of U.S. Patent 10860309 B2. Although the claims at issue are not identical, they are not patentably distinct from each other; the following table has been constructed below to illustrate this.

Instant Application
US 10860309B2
1. A method comprising:
1. A method comprising:
recording, by a computing device, an instance of a virtual machine to generate a snapshot of the instance of the virtual machine;
recording, by a computing device, an instance of a virtual machine to generate a snapshot of the instance of the virtual machine;






joining, by the computing device, a plurality of virtual machine images together to generate an image based on the recorded instance of the virtual machine; and
joining, by the computing device, the plurality of virtual machine images together to generate a sealed master image based on the recorded instance of the virtual machine; and








providing, by the computing device, the image to a resource of a computing environment to trigger image upgrades on the resource.
providing, by the computing device, the sealed master image to another computing device so as to implement image upgrades on the another computing device.








2. The method of claim 1, wherein each of the plurality of virtual machine images is associated with a domain.
1. A method comprising:the generation including an association of individual virtual machine images with at least one service domain;






3. The method of claim 2, wherein the domain comprises an Active Directory domain.
3. The method of claim 1, wherein the at least one service domain comprises an Active Directory domain.




4. The method of claim 1, further comprising:prior to recording the instance of the virtual machine:provisioning, by the computing device, the instance of the virtual machine with a previous version of the image based on configuration information associated with the previous version of the image; andapplying, by the computing device, a plurality of software updates to the instance of the virtual machine.
2. The method of claim 1, further comprising:provisioning, by the computing device, the instance of the virtual machine with a virtual machine image; andcausing to install, by the computing device, a plurality of software updates to the instance of the virtual machine, wherein the generated snapshot includes the plurality of software updates.






















9. The method of claim 1, wherein providing the image to the resource comprises:
8. The method of claim 7, wherein providing the sealed master image to the another computing device comprising:




comparing the image with a previous version of the image recorded in a common image database; and
comparing the sealed master image with a previous version of the sealed master image recorded in the common image database; and






determining a plurality of components in the image that have changed, so that provision of the image to the resource includes at least one of the plurality of components.
determining a plurality of components in the sealed master image that have changed, so that provision of the sealed master image to the another computing device includes at least one of the plurality of components.










10. The method of claim 9, wherein providing the image to the resource comprises:reconfiguring a virtual machine image on the resource based on the at least one of the plurality of components, so that provision of the image to the resource includes installing the at least one of the plurality of components incrementally on the resource.
9. The method of claim 8, wherein providing the sealed master image to the another computing device comprising:reconfiguring a virtual machine image on the another computing device based on the at least one of the plurality of components, so that provision of the sealed master image to the another computing device includes installing the at least one of the plurality of components incrementally on the another computing device.






















11. A computing platform, comprising:at least one processor;a communication interface communicatively coupled to the at least one processor; andmemory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
11. A computing platform, comprising:at least one processor;a communication interface communicatively coupled to the at least one processor; andmemory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
















record an instance of a virtual machine to generate a snapshot of the instance of the virtual machine;
record an instance of a virtual machine to generate: a snapshot of the instance of the virtual machine;




join a plurality of virtual machine images together to generate an image based on the recorded instance of the virtual machine; and
join the plurality of virtual machine images together to generate a sealed master image based on the recorded instance of the virtual machine; and






provide the image to a resource in a computing environment to trigger image upgrades on the resource.
provide the sealed master image to another computing device so as to implement image upgrades on the another computing device.






12. The computing platform of claim 11, wherein each of the plurality of virtual machine images is associated with a domain.
11. A computing platform, comprising:generate a plurality of virtual machine images based on the snapshot, the generation including an association of individual virtual machine images with at least one service domain;










13. The computing platform of claim 12, wherein the domain comprises an Active Directory domain.
13. The computing platform of claim 11, wherein the at least one service domain comprises an Active Directory domain.




14. The computing platform of claim 11, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:prior to recording the instance of the virtual machine:provision the instance of the virtual machine with a previous version of the image based on configuration information associated with the previous version of the image; andapply a plurality of software updates to the instance of the virtual machine.
12. The computing platform of claim 11, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:provision the instance of the virtual machine with a virtual machine image; andcause to install a plurality of software updates to the instance of the virtual machine, wherein the generated snapshot includes the plurality of software updates.




























19. The computing platform of claim 11, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
18. The computing platform of claim 17, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:










compare the image with a previous version of the image recorded in a common image database; and
compare the sealed master image with a previous version of the sealed master image recorded in the common image database; and






determine a plurality of components in the image that have changed, so that provision of the image to the resource includes installing the at least one of the plurality of components incrementally on the resource.
determine a plurality of components in the sealed master image that have changed, so that provision of the sealed master image to the another computing device includes at least one of the plurality of components.










20. One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to:
20. One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to:










record an instance of a virtual machine to generate a snapshot of the instance of the virtual machine;
record an instance of a virtual machine to generate a snapshot of the instance of the virtual machine;






join a plurality of virtual machine images together to generate an image based on the recorded instance of the virtual machine; and
join the plurality of virtual machine images together to generate a sealed master image, based on the recorded instance of the virtual machine; and






provide the image to a resource in a computing environment to trigger image upgrades on the resource.
provide the sealed master image to another computing device so as to implement image upgrades on the another computing device.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11-12 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zaslavsky et al. (US 20140149695 A1, hereafter Zaslavsky).

Regarding to Claim 1, Zaslavsky discloses: A method comprising: 
recording, by a computing device, an instance of a virtual machine to generate a snapshot of the instance of the virtual machine (see [0024]; “initiate snapshot backups of any virtual machine hosted in the virtualization infrastructure 110. A snapshot refers to saving a point-in-time backup of a virtual machine” and “The snapshot may be in the form of a virtual machine image”);
joining, by the computing device, a plurality of virtual machine images together to generate an image based on the recorded instance of the virtual machine (see Fig. 2 and [0030]-[0034]; “collapse the snapshots into a virtual machine image 212”. Note: based on [0024], the snapshots here at Fig. 2 are also virtual machine images and combining those VM images or snapshots inherently is performed based on one of the VM images or snapshots, i.e., claimed recorded instance of the virtual machine); and 
providing, by the computing device, the image to a resource of a computing environment to trigger image upgrades on the resource (see Figs. 2, 4 and [0043]; “At block 406, the processing logic performs a collapse of the snapshots  … The processing logic performs a collapse as described above with reference to FIG. 2. The processing logic then generates a virtual machine image” and “At block 408, the processing logic provisions a new virtual machine based on the virtual machine image”. Note: it is well-known and understood that a virtual machine must be provisioned on a resource of a computing environment; in addition, since it is provisioning such new virtual machine on the resource, it is also considered as image upgrades on the resource).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further Zaslavsky discloses: wherein each of the plurality of virtual machine images is associated with a domain (see [0031]; “The snapshots 202-208 may represent a daily or weekly snapshot of a virtual machine. For example, snapshot 202 may represent a snapshot of a virtual machine from week 1, snapshot 204 from week 2, etc. Alternatively, the depicted snapshots 202-208 may represent daily snapshots”. Each of the snapshots/images is associated with a time domain).

Regarding to Claim 11, Claim 11 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 12, the rejection of Claim 11 is incorporated and further Claim 12 is a system claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 20, Claim 20 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zaslavsky et al. (US 20140149695 A1, hereafter Zaslavsky) in view of in view of Angelove et al. (US 20140283090 A1, hereafter Angelov).

Regarding to Claim 3, the rejection of Claim 2 is incorporated, Zaslavsky does not disclose: wherein the domain comprises an Active Directory domain.
However, Angelov discloses: a virtual machine is running as part of an Active Directory domain (see [0007]; “a virtual machine, abbreviated VM, which belongs to a Microsoft Windows® Active Directory domain”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the execution environment for a virtual machine from Zaslavsky by including the running a virtual machine at a Microsoft Windows® Active Directory domain from Angelov, and thus the combination of Zaslavsky and Angelov would disclose the missing limitation from Zaslavsky, since it is well-known for a Microsoft Windows® Active Directory domain to run virtual machines (see [0007] and [0018]).
Note: the current claim language of Claim 3 does not require the claimed plurality of virtual machine images are associated with different Active Directory domains and such plurality of virtual machine images are not required to be generated from the claimed snapshot of the instance of the virtual machine. Thereby, the features of running a virtual machine at a single Active Director domain and taking multiple snapshots/images of such virtual machine at different points of time are still sufficient to disclose the claims under BRI.

Regarding to Claim 13, the rejection of Claim 12 is incorporated and further Claim 13 is a system claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zaslavsky et al. (US 20140149695 A1, hereafter Zaslavsky) in view of in view of Upadhyay et al. (US 9858105 B1-IDS recorded, hereafter Upadhyay).

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further Zaslavsky discloses: prior to recording the instance of the virtual machine: provisioning, by the computing device, the instance of the virtual machine (see [0024]; “initiate snapshot backups of any virtual machine hosted in the virtualization infrastructure 110. A snapshot refers to saving a point-in-time backup of a virtual machine”. It is inherently to provision an instance of a virtual machine before taking a snapshot of the instance of the virtual machine); and applying, by the computing device, a plurality of software modifications to the instance of the virtual machine (see Fig. 2 and [0030]-[0034] and [0036]; “The backup schedule may request an hourly backup, or alternatively, the backup schedule may request a snapshot backup each time any software is modified in the virtual machine”. Applying a plurality of software modifications to the instance of executing virtual machine to result multiple virtual machine snapshots at different time points. Note: according to the current claim language, this “applying” step/limitation is not necessary to be performed “prior to recording the instance of the virtual machine”, only “provisioning” step/limitation is necessary to performed “prior to recording the instance of the virtual machine”. Even if this “applying” has to be considered as performing “prior to recording the instance of the virtual machine”, Zaslavsky still teaches feature of applying a plurality of software modifications before recording or taking a last or final snapshot or image, i.e., the claimed recording limitation is not necessary to be considered as taking or recording the initial snapshot/image of the virtual machine from Zaslavsky).
Zaslavsky does not disclose: the provision of the instance of the virtual machine is performed by provisioning the instance of the virtual machine with a previous version of the image based on configuration information associated with the previous version of the image, and the plurality of software modifications is a plurality of software updates.
However, Upadhyay discloses: prior to recording the instance of the virtual machine: provisioning, by the computing device, the instance of the virtual machine with a previous version of the image based on configuration information associated with the previous version of the image (see lines 4-16 of col. 2, lines 23-64 of col. 3; “the workflow service 132 can launch a virtual machine instance 150 using the first virtual machine image identifier provided with the API 122. More specifically, the workflow service 132 uses the identifier to locate the custom virtual machine image 142 and uses that to instantiate the instance 150” and “generate a new virtual machine image 180 that has a new virtual machine image identifier”); and applying, by the computing device, a plurality of software updates to the instance of the virtual machine (see lines 4-6 of col. 2 and lines 23-64 of col. 3; “The code 160 can be used to perform a plurality of operations on the instance 150, such as checking for software updates, installing software updates” and “generate a new virtual machine image 180 that has a new virtual machine image identifier”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of generating new virtual machine at other system via new virtual machine image from Zaslavsky by including the process of generating new virtual machine instances having updated software at other systems via new/updated virtual machine images to test the executions of the new/updated virtual machine images from Upadhyay, since it would provide a mechanism of ensuring the software updates and/or other customized modification on the virtual machine are proper running at different instances (see lines 1-27 of col. 2 from Upadhyay).

Regarding to Claim 5, the rejection of Claim 4 is incorporated and further the combination of Zaslavsky and Upadhyay discloses: wherein the configuration information indicates a frequency at which the image is to be updated (see [0025] from Zaslavsky; “initiate backups based on a schedule that indicates times, such as particular weeks, days, hours, or a schedule that based on the passage of time (e.g., schedule a backup every hour)”. Note: the BRI of the claim here does not require the provisioning step/action from Claim 4 is performed based on such frequency at which the image is to be updated; Claim 5 under BRI can be the claimed configuration information contains the claimed frequency in addition to some other information that is used at the step or action of provisioning the instance of the VM from Claim 4, i.e., the configuration information contains multiple different information that the provisioning is based on some portions of the configuration information).

Regarding to Claim 6, the rejection of Claim 4 is incorporated and further the combination of Zaslavsky and Upadhyay discloses: wherein the configuration information indicates at least one methodology that the image is to be updated (see lines 27-34 of col. 3 from Upadhyay; “After launch … The code 160 can be used to perform a plurality of operations on the instance 150, such as checking for software updates, installing software updates”. Note: the BRI of the claim here does not require the provisioning step/action from Claim 4 is performed based on such methodology that the image is to be updated; Claim 6 under BRI can be the claimed configuration information contains the claimed methodology in addition to some other information that is used at the step or action of provisioning the instance of the VM from Claim 4, i.e., the configuration information contains multiple different information that the provisioning is based on some portions of the configuration information).

Regarding to Claim 14, the rejection of Claim 11 is incorporated and further Claim 14 is a system claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 15, the rejection of Claim 14 is incorporated and further Claim 15 is a system claim corresponds to method Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 16, the rejection of Claim 14 is incorporated and further Claim 16 is a system claim corresponds to method Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zaslavsky et al. (US 20140149695 A1, hereafter Zaslavsky) in view of in view of Upadhyay et al. (US 9858105 B1-IDS recorded, hereafter Upadhyay) and Saenz et al. (US 9733921 B1-IDS recorded, hereafter Saenz).

Regarding to Claim 7, the rejection of Claim 1 is incorporated, Zaslavsky does not disclose: providing, by the computing device, the image to a plurality of resources to trigger the image upgrades on the plurality of resources; and 
receiving, from the plurality of resources, validation information indicating functionalities of applications on the plurality of resources.
However, Upadhyay discloses: providing, by the computing device, the image to a plurality of resources to trigger the image upgrades on the plurality of resources (see lines 27-37 and 47-65 of col. 3; “The new virtual machine image 180 represents a customized virtual machine image that can be used to instantiate new instances (1-N, where N is any number), as indicated at 182 … so that the customer can use the image 180 to launch instances 182. The customer can then run the same or different test on one or more of the instances 182 that were launched”. Multiple instances of virtual machine would require multiple resources; even if it is provisioning multiple instances of virtual machine at one single physical computer, the different resource portions of the one single physical computer can be considered as the claimed plurality of resources).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of generating new virtual machine at other system via new virtual machine image from Zaslavsky by including the process of generating new virtual machine instances having updated software at other systems via new/updated virtual machine images to test the executions of the new/updated virtual machine images from Upadhyay, since it would provide a mechanism of ensuring the software updates and/or other customized modification on the virtual machine are proper running at different instances (see lines 1-27 of col. 2 from Upadhyay).
Furthermore, Saenz discloses: a method of running execution tests for developed software application updates on a plurality of resources comprising: receiving, from the plurality of resources, validation information indicating functionalities of applications on the plurality of resources (see stages 507 and 508 of Fig. 5, lines 43-48 of col. 2, lines 41-54 of col. 16; “The v1 (version 1) of the extension is released at time T0 to one or more sets or groups of tenants/users (identified as “beta testers”, “early adopters”, etc. in the figure)”. Also see lines 11-13 of col. 12, lines 19-21 of col. 13 and lines 29-33 of col. 17; “If the extension is successfully validated, it is stored in a specific folder in the system's data storage” and “If the validation and/or other relevant tests are successfully completed, then the developer may choose to publish the application extension 608 to the external facing repository 610”. Note: it is well-known and understood that the developed version of application released to one or more tenants/users for testing the bugs of the developed version of application discussed at stage 507 of Fig. 5 is releasing and running/testing the developed version of application at the computing devices/environments of the tenants/users).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of testing execution of virtual machine instances having updated software from the combination of Zaslavsky and Upadhyay by including reporting test results of developed software updates from certain user/customer sides from Saenz, and thus the combination of Zaslavsky, Upadhyay and Saenz would disclose the missing limitations from Zaslavsky, since it would provide a mechanism enabling the deployment/provider side to collect feedback or problems on the new version of software from the customers/users in addition to the feedback from the deployment/provider side (see lines 41-8 of cols. 16-17 from Saenz). 

Regarding to Claim 8, the rejection of Claim 7 is incorporated and further the combination of Zaslavsky, Upadhyay and Saenz discloses:
after receiving positive validation information, marking the image as stable (see stages 507, 508 and 509 of Fig. 5, lines 51-5 of cols. 16-17 from Saenz; “If no “bugs” are identified during the phased release, then the developers may initiate creation of the next major version of the extension (e.g., illustrated as version v2, at step 509)”. The action of initiating the next version creation in response to no bug rereported from the tenants/users indicates the update is stable. Also see lines 11-13 of col. 12, lines 19-21 of col. 13 and lines 29-33 of col. 17 from Saenz; “If the extension is successfully validated, it is stored in a specific folder in the system's data storage” and “If the validation and/or other relevant tests are successfully completed, then the developer may choose to publish the application extension 608 to the external facing repository 610, thereby enabling customers to download and install the extension into their account 612”); and 
after receiving negative validation information, marking the image as unstable (see stages 507, 508 and 504 of Fig. 5, lines 43-48 of col. 2, lines 41-54, 59-65 of col. 16 from Saenz; “If at any step 507 a bug is encountered (as illustrated at step 508), then a fix (for example, a revised or updated version v1.x of the extension) is developed, tested, and prepared for release. The fixes (i.e., patches, updates, etc.) are applied to all those customers who have received the base version of the extension (v1)”. The fixes of bugs reported from the tenants/users indicates the update is unstable).

Regarding to Claim 17, the rejection of Claim 11 is incorporated and further Claim 17 is a system claim corresponds to method Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Regarding to Claim 18, the rejection of Claim 17 is incorporated and further Claim 18 is a system claim corresponds to method Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zaslavsky et al. (US 20140149695 A1, hereafter Zaslavsky) in view of in view of Upadhyay et al. (US 9858105 B1-IDS recorded, hereafter Upadhyay) and Allen (US 9641406 B1).

Regarding to Claim 9, the rejection of Claim 1 is incorporated, Zaslavsky does not disclose: wherein providing the image to the resource comprises: 
comparing the image with a previous version of the image recorded in a common image database; and 
determining a plurality of components in the image that have changed, so that provision of the image to the resource includes at least one of the plurality of components. 
However, Upadhyay discloses: provision of the image to the resource includes at least one of the plurality of components in the image that have changed (see lines 27-37 and 47-65 of col. 3; “The new virtual machine image 180 represents a customized virtual machine image that can be used to instantiate new instances (1-N, where N is any number), as indicated at 182 … so that the customer can use the image 180 to launch instances 182. The customer can then run the same or different test on one or more of the instances 182 that were launched”. The new instances provisioned based on new image 180 are used to perform certain test on the installed software updates, and thus such new provisioned instances should include the components have changed/updated compared with the previous version).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of generating new virtual machine at other system via new virtual machine image from Zaslavsky by including the process of generating new virtual machine instances having updated software at other systems via new/updated virtual machine images to test the executions of the new/updated virtual machine images from Upadhyay, since it would provide a mechanism of ensuring the software updates and/or other customized modification on the virtual machine are proper running at different instances (see lines 1-27 of col. 2 from Upadhyay).
Furthermore, Allen discloses: comparing the image with a previous version of the image recorded in a common image database; and determining a plurality of components in the image that have changed (see lines 33-35 of col. 6 and lines 39-55 of col. 7; “operate one or more storage systems 306 to act as repository for virtual machine images 308” and “keeping track of update information and determining for which instances updates have been applied. The monitoring service 102 may also generate the offline patch information and the indirection map 144. The offline patch information may contain a change log indicating all the changes made to the representative instance during the application of the update. This may include changes to files, file system structure, permissions, database, network interface, drivers, firmware, metadata associated with the instance software or any other data included in the representative system”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the storage of virtual machine images from the combination of Zaslavsky and Upadhyay by including storing the multiple different versions of images at a same raspatory and a change log containing changes made to the applications from Allen, and thus the combination of Zaslavsky, Upadhyay and Allen would disclose the missing limitations from Zaslavsky, since it would provide a mechanism of keeping track of the changed information or objects (see lines 39-55 of col. 7 from Allen).

Regarding to Claim 19, the rejection of Claim 11 is incorporated and further Claim 19 is a system claim corresponds to method Claim 9 and is rejected for the same reason set forth in the rejection of Claim 9 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zaslavsky et al. (US 20140149695 A1, hereafter Zaslavsky) in view of in view of Upadhyay et al. (US 9858105 B1-IDS recorded, hereafter Upadhyay) and Allen (US 9641406 B1) and further in view of Cicciarelli et al. (US 20020188941 A1, hereafter Cicciarelli).

Regarding to Claim 10, the rejection of Claim 9 is incorporated and further the combination of Zaslavsky, Upadhyay and Allen discloses: reconfiguring a virtual machine image on the resource based on the at least one of the plurality of components (see lines 27-37 and 47-65 of col. 3 from Upadhyay; “The new virtual machine image 180 represents a customized virtual machine image that can be used to instantiate new instances (1-N, where N is any number), as indicated at 182 … so that the customer can use the image 180 to launch instances 182. The customer can then run the same or different test on one or more of the instances 182 that were launched”. The new instances provisioned based on new image 180 are used to perform certain test on the installed software updates, and thus it would require to reconfigure the VM image on the new VM environment, i.e., the claimed resource, based on the installed software updates).
The combination of Zaslavsky, Upadhyay and Allen does not disclose: provision of the image to the resource includes installing the at least one of the plurality of components incrementally on the resource.
However, Cicciarelli discloses: a method of installing a entity on a resource comprising: installing the at least one of the plurality of components incrementally on the resource (see [0054]-[0055]; “conditionally run an incremental routine of the single install package before invoking the subsequent dependent routines of the total install package”). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the provisioning of the updated instances of virtual machine from the combination of Zaslavsky, Upadhyay and Allen by including the method of performing incremental conditional installation process from a single install package from Cicciarelli, and thus the combination of Zaslavsky, Upadhyay, Allen and Cicciarelli would disclose the missing limitations from the combination of Zaslavsky, Upadhyay and Allen, since it would provide a mechanism of avoiding sending a large install program over the network unless it is known that conditions are suitable for subsequently installing the routines contained (see [0054]-[0055] from Cicciarelli).

Compact Prosecution
Examiner already discussed examiner’s amendment to allow the claims with Attorney Yongmei Zhang (Reg. # 67724) at 10/6/2022. Attorney disagreed to enter examiner’s amendment at current time point at 10/11/2022.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 20120131320 A1) discloses: incrementally loading a snapshot image (see [0082]-[0086]).
Brahme et al. (US 20040078677 A1) discloses: the test package is truncated into multiple, smaller segments, termed test vector sub-sets, which are incrementally loaded into the test equipment memory to accommodate the limited test equipment memory size (see [0007]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196